Exhibit 10.16.1

 

LOGO [g391097img2.jpg]

September 6, 2011

VIA HAND DELIVERY

Dane A. Miller, Ph.D.

16 Stone Camp

Winona Lake, IN 46590

 

  RE: Amendment - Consulting Agreement dated January 14, 2010

Dear Dane:

Biomet would like to amend your attached Consulting Agreement to increase your
office expense reimbursement, and to extend the term for an additional two
(2) years. Accordingly, Section 3(a) of the Agreement and Section 6 of the
Agreement are hereby deleted and replaced with the following:

*    *    *

 

  3. Compensation / Travel Expenses / W-9 Tax Form.

(a) As full compensation for all authorized services rendered by Consultant
under Section 2 and for any other obligations under this Agreement, Biomet shall
pay Consultant as follows:

 

  (i) Biomet shall reimburse Consultant for the out-of-pocket fees and expenses
of the services of a secretary and the provision of an office (not in Biomet’s
facilities), not to exceed One Hundred Fifty Thousand Dollars ($150,000), paid
quarterly, per fiscal year (pro-rated for any partial years); and

 

  (ii) For the consulting services identified in this Agreement, Biomet shall
pay Consultant Two Hundred Fifty Thousand Dollars ($250,000), paid quarterly,
per fiscal year (pro-rated for partial years).

 

Mailing Address:    Shipping Address: P.O. Box 587    56 East Bell Drive Warsaw,
IN 46581-0587    Warsaw, IN 46582 Toll Free: 800.348.9500    Office:
574.267.6639    Main Fax: 574.267.8137    www.biomet.com   



--------------------------------------------------------------------------------

Dane A. Miller, Ph.D.

September 6, 2011

Page Two

*    *    *

 

  6. Term and Termination.

(a) The term of this Agreement shall commence on the Effective Date and shall
continue until the earlier of (i) the fourth anniversary of the Effective Date
(i.e. September 1, 2013), (ii) an Initial Public Offering, or (iii) a Change of
Control (the “Term”).

*    *    *

All other terms and provisions of the Agreement will remain in effect and
unchanged. If you are agreeable to these changes, please indicate your
acceptance by signing below and returning the original of this amendment to me.
Thank you for your assistance.

Sincerely,

 

/s/ Jeffery R. Binder Jeffrey R. Binder President and Chief Executive Officer,
Biomet, Inc.

Accepted and agreed to this     6th             day of September, 2011.

 

/s/ Dane A. Miller Dane A. Miller, Ph.D.